Title: To George Washington from Henry Babcock, 25 February 1784
From: Babcock, Henry
To: Washington, George



Stonington [Conn.] 25th Feby 1784

Great illustrious, Sir! I have for these several Years set down to my desk to congratulate Your Excellency, upon your unparreled Successes in Arms.
There is a Gentleman that lives in Northampton who studies under the great Doctor Stiles, President of Yale College, in the State of Connecticut; has a true Poetick Vain, superior to any Man, I am acquainted with, who would (if possible[)] do Justice to your matchless Achievements, perhaps equal to Alexander Pope, Swift or Driden, when arrived to the Years of Homer would equal his Poetry: I intend writing him upon the Subject—If he could be informed from your own Cabinet; it would be better Information; than any History yet wrote, not excepting Mr Gordons history of the american Revolution; It would be read with Great Avidity, thro out the Globe; If it could, as & if translated into the language of Ciceronian Latin, which, Mr Dwight could easily do. He certainly is one of the most learned Gentleman I am acquainted with. I certainly should be greatly indebted to Your excellencey, for the acknoleding of my Letter. This I certainly can say that the Minister of Great Britain did send to America; the very best Generals they had: And notwithstanding there great Superiority in Numbers, of veteran Troops, your Excellency out generald them all. had General Bradock attended to your advise, he would with your Assistance been triumpant; and those that remained, owed their lives to your great Exertions; otherwise, there would scarce been a Messenger to inform the Pub[l]ick. I have the Honor to be with every Sentiment of Esteem, & profoundest Respect, Your Excellencys most obedient & most humble Servant

Henry Babcock

